Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 14-17 are objected to because of the following informalities:  
Claim 14 recites the limitation “wherein the central portion of the tube narrows from its proximal end to is distal end”. Claim 15 (which is dependent on claim 14) recites the limitation “wherein the central portion of the tube widens from its proximal end to is distal end”. The way the claims are written has minor clarity issues. Initially, it seems like claim 14 is claiming that from the proximal end of central portion of the tube to the distal end of the central portion there is a narrowing so that the end result is a distal end of the central portion with a smaller diameter (i.e. narrower) than the proximal end of the central portion and that claim 15 is claiming that from the proximal end of central portion of the tube to the distal end of the central portion there is a widening so that the end result is the distal end of the central portion has a larger diameter (i.e. wider) than the proximal end of the central portion of the tube. However, as claim 15 is dependent on claim 14, if this interpretation is taken then claim 15 contradicts claim 14. Thus, the only reasonable interpretation is that applicant is claiming that the central portion narrows during some portion along the path from the proximal end to the distal end of the central portion of the tube for claim 14 and that the central portion widens during some portion along the path from the proximal end to the distal end of the central portion of the tube for claim 15. Since there appears to be only one reasonable interpretation, claims 14 and 15 don’t raise an indefiniteness issue under 35 USC 112. However, the language should be clarified so make it clear that it is portions of the central portion that widen and narrow between the proximal and distal ends of the central portion of the tube.  
Claims 16-17 are objected based on dependency to claims 14 and 15.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 and 9-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5 recites the limitation “wherein the tube defines one or more lateral blood inlet openings.” This limitation is indefinite. Claim 5 is dependent on claim 1. Claim 1 recites the limitation “one or more blood inlet openings in a vicinity of a distal end of the tube”. Thus, when the limitation “wherein the tube defines one or more lateral blood inlet openings.” of claim 5 is recited there is some ambiguousness as to the limitation “wherein the tube defines one or more lateral blood inlet openings.” Is applicant claiming additional blood inlet opening/openings from that of the “one or more blood inlet openings” previously cited in claim 1 with this additional blood inlet opening/openings recited in claim 5 being lateral or is applicant further clarifying the “one or more blood inlet openings” previously cited in claim 1 as being lateral? Additionally, relative to what structure is the blood inlet lateral to? For this examination, the interpretation taken is that claim 5 is further specifying the “one or more blood inlet openings” previously cited in claim 1 as being lateral and lateral is understood to be relative to the tube. Claim 6 is rejected based on dependency to claim 5.

Claim 9 recites the limitation “wherein the tube defines a single axially-facing blood inlet opening at a distal end of the cylindrical portion of the tube”. This limitation is indefinite. Claim 9 is dependent on claim 1, claim 1 recites the limitation “one or more blood inlet openings in a vicinity of a distal end of the tube”. Thus, when the limitation “wherein the tube defines a single axially-facing blood inlet opening at a distal end of the cylindrical portion of the tube” is recited there is some ambiguousness as to the limitation. Is applicant claiming an additional single blood inlet opening in addition to the “one or more blood inlet openings” recited in claim 1 or is applicant further clarifying the “one or more blood inlet openings” in claim 1 to be a single axially-facing blood inlet opening. For this examination, the interpretation taken is that applicant is further clarifying the “one or more blood inlet openings” recited in claim 1 be a single axially-facing blood inlet. Claims 10-13 are rejected based on dependency to claim 9.  



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-8 and 14-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Siess et al (US 20080103591) hereafter known as Siess.

Regarding claim 1:
Siess discloses:
An apparatus [see abstract… “A foldable intravascularly insertable blood pump comprises a rotatable impeller provided with vanes, a flexible shaft extending through a catheter and adapted to drive said impeller, and an envelope enclosing said impeller.”] comprising: 
a ventricular assist device [see Fig. 1 element 10 and para 29… “The blood pump 10” A blood pump is at least a ventricular assist device] comprising: 
a tube [see Fig. 1 element 24… and para 29… “an envelope 24. The envelope 24 is preferably made of a sack-like polyurethane skin”] configured to traverse an aortic valve of a subject [see Fig. 10 with element AK being the aortic value] such that a proximal end of the tube [see labelled figure below rejection to this claim] is disposed within an aorta of the subject [see Fig. 10 which shows the apparatus in anatomy as claimed] and a distal end of the tube [see labelled Figure below rejection to this claim and para 29…. “At the distal end, i.e. the left end in FIG. 1” which confirms this is the distal end] disposed within a left ventricle of the subject [see Fig. 10 which shows the apparatus in the anatomy as claimed], 
the tube defining a generally-cylindrical central portion [see Fig. 1 which encompasses element 30 and most of element elements 24 as identified in the labelled figure below rejection to this claim], 
and a proximal conical portion that narrows from a proximal end of the central portion to a proximal end of the tube [see labelled “proximal conical portion” and “proximal end of central portion” in labelled figure below rejection to this claim], and the tube defining one or more blood inlet openings in a vicinity of a distal end of the tube [see Fig. 1 elements 38 and para 30… “the front flow opening 38 is an inlet opening”], and one or more blood outlet openings that extend axially from the central portion of the tube at least partially into the proximal conical portion of the tube [see Fig. 1 elements 40 and para 30… “the rear flow opening 40 is an outlet opening”];
a blood pump configured to be disposed within the tube [see Fig. 1 elements 12, 14, 16, 20 and para 29… “The blood pump 10 comprises an elongate flexible bendable shaft 12 included in a catheter 14.” and para 37…. “During rotation of the shaft 12 and the rigid portion 16 of the shaft the impeller 20”. Elements 12, 14, 16 and 20 are a rotating shaft for operating the pump, a catheter, a rigid portion of the shaft, and an impeller, respectively. Which are at least a blood pump. Also, as shown in Fig. 1, these elements are inside element 24 (i.e. the element linked to the tube).] and to pump blood into the tube from the left ventricle through the one or more blood inlet openings and out of the tube into the aorta through the one or more blood outlet openings [see Fig. 10 which shows the pumping of blood by arrows extending to and from elements 38 and 40 respectively and para 30… “the front flow opening 38 is an inlet opening”].

    PNG
    media_image1.png
    675
    862
    media_image1.png
    Greyscale

Regarding claim 2, paragraph 36 of Siess [see “The blood pump is unfolded as follows: for operating the blood pump 10 the shaft 12 is placed into rotation by the motor not shown. Thereby centrifugal forces act upon the impeller 20 which rotates with the shaft 12. These centrifugal forces cause the impeller 20 to unfold at the hinges 22. The radially outer ends of the impeller 20 press from the inside against the envelope 24 and automatically unfold the latter. The blood pressed by the impeller 20 against the envelope 24 lends a stable and taut structure to the envelope 24 since the pressure inside the envelope is higher than that of the environment.”] and paragraph 30 of Siess [see “The envelope 24 comprises an annular bulge 30 in the region of the impeller 20, the impeller 20 rotating in said bulge.”] discloses how the impeller sits inside element 30 which is part of the tube (element 24) and that this section is foldable. Thus, element 30 “is at least a portion of the tube is collapsible” These cited sections of Siess also discuss how when the impeller is operating the centrifugal forces of blood flow keep the collapsible portion (element 30) open because the pressure inside the element 30 and the rest of element 24 is higher than outside (i.e. reciting “during operation of the blood pump, pressure of the blood flow through the tube maintains the collapsible portion of the tube in an open state”) and this implies that when if the pump is not operating, the blood pressure outside of element 30 will exceed the pressure inside the tube to cause element 30 (the collapsible portion) to fold (i.e. reciting “in response to pressure outside of the portion of the tube exceeding pressure inside the collapsible portion of the tube, the collapsible portion of the tube collapses inwardly”) 


Regarding claim 3, see labelled figure below rejection to independent claim 1 above which shows the limitations of claim 1 (labelled as “distal conical portion” and “distal end of the central portion”).

Regarding claim 4, Fig. 10 and para 41 [see para 41… “The blood pump 10 is arranged such that the pump head 31 comprising the distally arranged flow openings 38 is located in the left ventricle L”] discloses the impeller which is inside element 30 as being inside the left ventricle.

Regarding claims 5-6, Fig. 1 elements 38 are shown as being two lateral blood inlet openings on the tube.

Regarding claims 7-8: Fig. 7, see Fig. 1 elements 40 which shows show blood outlet openings on tube and see labelled figure below rejection to claim 1 which shows elements positioned as claimed.


Regarding claim 14, see labelled Figure directly below rejection to this claim which shows element 30 (identified as being part of the central portion as being) wider which indicates the central portion diameter varies as claimed.

    PNG
    media_image2.png
    616
    861
    media_image2.png
    Greyscale

Regarding claims 15-16, labelled figure below which shows how the central portion initially widens from its proximal end to its distal end as recited by claim 15 and then after widening, the central portion narrows which recites these claims as interpreted as explained under the 35 USC 112(b) section.

    PNG
    media_image3.png
    750
    868
    media_image3.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siess.
Siess discloses the invention substantially as claimed including all the limitations of claims 1 and 14-16 as outlined above.
Additionally, Siess discloses that the minimal diameter of the tube is at least 2mm at the proximal and distal end either when Siess is in an expanded or collapsed form [see para 29… “The catheter 14 is defined by a flexible tube with a diameter of approximately 2 mm.”] 
However, it’s not clear what is the exact diameters of the proximal end and distal end of the tube when tube is in an expanded state. Thus, Siess fails to disclose “wherein at its proximal end, the central portion of the tube has a diameter of between 5 and 7mm, and at its distal end, the central portion of the tube has a diameter of between 8 and 12 mm.”
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Siess to have a proximal and distal end of 5 mm and 8 mm, because absent unpredictable results such a modification is a mere change in size which has been deemed to be an obvious modification [see In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955)].


Claim(s) 1 and 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans et al (US 20130053623) hereafter known as Evans in view of Siess.

Regarding claim 1:
Evans discloses:
An apparatus [see abstract... “A pump for inducing flow within a vascular system"] comprising: 
a ventricular assist device [see Fig. 1 element 100 and para 58... “FIG. 1 illustrates one embodiment of an expandable blood pump 100 according to the present disclosure”] comprising: 
a tube [see Fig. 7D element 600] configured to be placed inside a structure of the heart or an artery or vein [see para 121 of Evans… “The pump and impeller mechanisms, and the corresponding cannula and flow passage and channel structures, may also be fixed in anatomical position by a catheter support, by the cannula resting against a vessel wall or valve 1103, by a guidance feature resting against the internal or external anatomical structure of a heart, vein, artery, or blood vessel”], the tube defining a generally-cylindrical central portion [see Fig. 7D, the section of element 600 that is between elements 614 and 612 is the central portion. The central section of Fig. 7D is labelled in the labelled figure below rejection to this claim], and a proximal conical portion that narrows from a proximal end of the central portion to a proximal end of the tube [see Fig. 7D element 614 and “a proximal section 614”. This is also labelled in the figure below rejection to this claim], and 
“the tube defining one or more blood inlet openings in a vicinity of a distal end of the tube, and one or more blood outlet openings in the vicinity of proximal end of the tube [see para 113… “operation of an impeller within the various embodiments of cannulas described herein may cause a flow of fluid, e.g., blood, into an inlet opening at one end of the cannula, through the cannula, and out an outlet opening at an opposite end of the cannula.”  This is understood to include embodiments where the inlet is at the distal end and outlet is at the proximal end (i.e. the claimed configuration) or where the outlet is at the distal end and the inlet is at the proximal end]
a blood pump configured to be disposed within the tube [see Fig. 7D element 500 and Fig. 7F element 630 which shown as being within are element 600 (i.e. the tube)  and see para 96… “Impeller 500” and “drive shaft 630” The impeller and drive shaft are at least a blood pump positioned as claimed.]
However, Evans fails to disclose: “the tube as being specifically configured to traverse an aortic valve of a subject such that a proximal end of the tube is disposed within an aorta of the subject and a distal end of the tube is disposed within a left ventricle of the subject”, or the pump being configured “to pump blood  into the tube from the left ventricle through the one or more blood inlet openings” as claimed. Additionally, besides indicating that there is an inlet at one end of the tube and an outlet at the other end of the tube, Evans fails to disclose the exact detail of these openings; Thus, Evans fails to disclose “one or more blood outlet openings that extend axially from the central portion of the tube at least partially into the proximal conical portion of the tube”.
Siess discloses using a blood outlet opening that extends axially from the central portion of the tube at least partially into the proximal conical portion of the tube for the inlet [see Fig. 1 elements 40 and see para 30… “the rear flow opening 40 is an outlet opening”] and a blood inlet opening that extends at a distal end of the central portion of the tube at least proximally into a distal portion of the tube for the outlet [see Fig. 1 elements 38 and see para 30… “the front flow opening 38 is an inlet opening” and para 29… “At the distal end, i.e. the left end in FIG. 1”] in the analogous art of blood pumps [see para 2… “The invention relates to a foldable intravascularly insertable blood pump”].
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Evans by placing the blood pump including the impeller in the left-ventricle and thereby pumping blood from the left ventricle to an aorta of the as this placement is a subset of internal anatomical placements within the heart which Evans discloses.  This is understood to recite “the tube as being specifically configured to traverse an aortic valve of a subject such that a proximal end of the tube is disposed within an aorta of the subject and a distal end of the tube is disposed within a left ventricle of the subject” and “to pump blood into the tube from the left ventricle through the one or more blood inlet openings” as claimed.
	Since, Evans is silent as to the exact design and exact placement of the inlets and outlets except at the ends the tube, and Siess discloses that using an outlet that extends axially from the central portion of the tube at least partially into the proximal conical portion of the tube and to include an inlet that is positioned at the distal end of the central portion is a known design for pairs of inlets and outlet using in blood pumps, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to further modify Evans by making Evans’ outlet extend axially from the central portion to the proximal portion (i.e. at least partially into the proximal conical portion of the tube) and Evans’ inlet extend axially from distal end of the central portion into the distal portion of the tube as this is a known design used in blood pumps.

    PNG
    media_image4.png
    563
    827
    media_image4.png
    Greyscale




Regarding claim 9, see rejection to claim 1 which discloses a single axially-facing blood inlet opening at a distal end of cylindrical portion (i.e. the distal end of the cylindrical portion of the tube) and extending into the distal portion of the tube.

Regarding claim 10, see rejection to claim 1 above which discloses blood pump being placed in the left ventricle. This at least demonstrates that the impeller is capable of being disposed in a subject’s left ventricle as claimed.

Regarding claim 11, Fig. 7D elements 604 and 606 and para 90 of Evans [see “The support members 604 and ribs 606, or both, may be formed from a wire frame or braid or a laser-cut shape memory tube”] disclose a frame that surrounds the entire tube [see element 600] which is understood to include the blood inlet opening at the distal end of the tube.

Regarding claims 12-13:
Evans in view of Siess discloses the invention substantially as claimed including all the limitations of claims 1 and 9-10 as outlined above. Additionally, Evans in view of Siess discloses a distal tip disposed distally with respect to the impeller and that the impeller can be located any distance within the cannula (i.e. the tube) [see para 61… “In various embodiments disclosed herein, the impeller blades' geometries and scales can reduce hemolysis, thereby improving procedure outcomes due to improved therapy. Further, the impeller may be located within the cannula at any axial distance from the distal tip.”].
However, Evans in view of Siess fails to explicitly disclose “wherein, during operation of the ventricular assist device, a distance between the impeller and the distal tip portion is within a distal-most 50 percent of the tube” as recited by claim 12 or “wherein, during operation of the ventricular assist device, a distance between the impeller and the distal tip portion is within a distal-most 30 percent of the tube.” as recited by claim 13.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Evans in view of Siess’s impeller “so that during operation of the ventricular assist device, a distance between the impeller and the distal tip portion is within a distal-most 30 percent of the tube.” (which recites claims 12 and 13) because this is a subset of placing the impeller any distance from the distal tip as taught by Evans in view of Siess.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIAN X LUKJAN whose telephone number is (571)270-7305. The examiner can normally be reached Monday - Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





SEBASTIAN X LUKJAN
/SXL/Examiner, Art Unit 3792


/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792